DETAILED ACTION
The following claims are pending in this office action: 1-19
The following claims are amended: 1-2, 4-5, 12-13, 15, and 18-19
The following claims are new: -
The following claim is cancelled: -
Claims 1-19 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 07/30/2021 is attached to the instant Office action. 
Previous Objections Withdrawn
The objections to claims 2-3, 5, and 12 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 10/28/2021 have been fully considered but are they are not persuasive.  The reasons are set forth below.
Applicant’s position is that the searched prior art does not teach in a participating neighbor blockchain “a set of contributing digests”.  Applicant explains: 

…the cited references clearly do not describe “a set of contributing digests” on a participating neighbor blockchain.  And therefore the references cannot describe “detect[ing] an anomaly in a monitored computing system…based on the set of contributing digests.”


 include it as a contributing digest in the set of contributing digests in a next block of the series of blocks”.   Applicant explains:
…the Office Action misquotes the reference.  In fact, Back states that “a SPV proof may include (a) a list pf blockheaders…” A list of blockheaders is different from blockheaders.  Further transmitting a list of block headers is not teaching transmitting the actual blockheaders

Finally, applicant asserts that the searched prior art does not teach “include[ing the block digest] as a contributing digest in the set of contributing digests in a next block of the series of blocks”.  Applicant explains:
The SPV proof of Back is not incorporated into a block of a sidechain of Back.  Typically an SPV proof is provided as a ‘certificate of verification’ (which can be checked against the originating blockchain for verification) that is then discarded after verification.  Back does not appear to teach otherwise.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The amended features are within the scope and content of the prior art.  The main contention of the applicant is that the cited prior art does not teach “a set of contributing digests” and thus, cannot teach detecting an anomaly based on said contributing digests.  A set of contributing digests is “the block digest of the most recent principal block” (see amended claim 1, ln. 20-21 of the instant application).  For example, block A03 contains within it a contributing block digests collection 60 that comprises the most recent digests 66 (#A02), 64 (#B02) and 62 (#C02) from each blockchain 200, 300, and 400, which are the the SPV proof could be included in the sidechain itself” (see para. 0077 of Back).  The SPV proof is that of a parent chain and another side chain, where each cryptographic commitment/hash associated with the blockheader is included in the SPV proof.  See para. 0037, para. 0043, and para. 0088 of Back.  An SPV proof includes (a) a list of blockheaders demonstrating proof-of-work, and (b) a cryptographic proof that an output was created in one of the blocks in the list.  A blockchain header “cryptographically commits to the contents of the block, a timestamp, and the previous blockheader”; this is done by a “cryptographical commitment” (a cryptographic proof); “an example a commitment is a hash” (a hash).  See para. 0015 of Back.  Thus Back clearly teaches sidechains (for example, neighboring chain B) with cryptographic proofs of (a set of contributing digests of) another sidechain (for example, neighboring chain C) and the parent chain (for example, parent chain A).  By using such SPV proofs, fraudulent transfers (an anomaly) may be exposed in the ledger (a monitored system).  See para. 0034 of Back.  As the limitations of the amended features are recited by Back, the content of the claims are within the scope and content of the prior art.  
In considering the prior art references as a whole, there is no substantive difference between the claim limitations at issue and the prior art.  Applicant suggests that Back teaches a list of blockheaders that is different from the blockheaders themselves.  However, the Patent and Trademark Office determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).  There are no features cited in the claims differentiating a “contributing digest” (blockheader) from a “set/list of contributing digests” (list of blockheaders) as stated 
A person of ordinary skill in the in the pertinent art would have been able to use prior art references cited.  If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a 
The Applicant has not provided any objective indicia of nonobviousness in the record to be considered, and it is assumed that there are no secondary considerations supporting nonobviousness.
In conclusion, the Applicant’s arguments are not persuasive.  The Graham factors, as analyzed above, support a finding that the amended claims are within the metes and bounds possessed by the public.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 6-8, and 10-12 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of Ramabaja (US Patent No. 10,803,022) (hereinafter “Ramabaja”)  in view of McConaghy, Trent, et al. "Bigchaindb: a scalable blockchain database." White paper, BigChainDB (2016) (hereinafter “McConaghy”).   

As per claim 1, Ramabaja teaches an anomaly in a monitored computing system, the system comprising: a principal computing system implementing a principal blockchain to store record data in a principal series of blocks that are chronologically linked, each block of the principal series of blocks including a block digest that is a cryptographic hash of the block, a previous block digest that is cryptographic hash of a previous block, and a portion of the record data, wherein the record data stored by the principal blockchain includes data of the monitored computing system; (Ramabaja, claim 11, col. 39, ln. 48-55 describes the elements claimed aside from the monitored computer system.  [Claim 4, col. 39, ln. 1-5] the recorded data includes event records corresponding to a transaction record: data of the monitored computer system)
a first neighbor computing system in communication with the principal computing system and implementing a first participating neighbor blockchain comprising a series of blocks that are chronologically linked, each block of the series of blocks including a block digest that is a cryptographic hash of the block, a previous block digest that is a cryptographic hash of a previous block, and a set of contributing digests, ([Ramabaja, claim 11, col. 39, ln. 56-67] describes the elements claimed except for a set of contributing digests.  [Claim 12, col. 12, ln. 14-18] describes the first neighbor series of blocks further including the cryptographic hash of the most recent block of the principle series of blocks [a contributing digest].  [Claim 24, ln. 32-37] the contributing digest is stored in an event log of digests [a set of contributing digests] that is in a block)
 wherein the principal blockchain is to transmit to the first neighbor computing system a block digest of a most recent principal block of the principal series of blocks, (Ramabaja, claim 11, col. 40, ln. 13-14)
wherein the first participating neighbor blockchain is to receive the block digest of the most recent principal block and include it as a contributing digest in the set of contributing digests in a next block of the series of blocks, and ([Ramabaja, claim 11-12, col. 40, ln. 13-19] the principle blockchain transmits the nonce and the hash.  The neighbor includes the transmitted hash and nonce, and so receives the hash/block digest that was transmitted.  [Claim 24, ln. 32-37] the contributing digest is stored in an event log of digests [a set of contributing digests] that is in a block)
Ramabaja does not clearly teach wherein the principal computing system or the first neighbor computing system detects an anomaly in the monitored computing system by determining whether a block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests. 
	However, McConaghy teaches wherein the principal computing system or the first neighbor computing system detects an anomaly in the monitored computing system by determining whether a subsequent block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests.  ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [subsequent received block digest], the change is easy to spot because the hash of its block gets stored in the next block; an auditor would detect a hash mismatch [determining whether the subsequent block digest of the principal blockchain is anomalous] that is stored in the next block.  Received cryptographic hashes/contributing block digests incorporated in blocks of the sidechain was taught by Ramabaja above. Also, [Pg. 16-17, Sec. 4.5.1 – Transaction Model] a plurality of records of an asset, and the corresponding plurality of hashes [the set of contributing digests] is included in a transaction.  [Pg. 16-17, Sec. 4.2 – High-Level Description; Pg. 3, Sec. 1.4 – BigchainDB: Blockchains Meet Big Data] immutability is achieved via shard replication.  [Pg.  55, Sec. D – Other experiments] sharding is distributing the transaction on participating nodes [a received cryptographic hash on a neighboring computing system] so that the plurality of records and corresponding plurality of hashes [the set of contributing digests] is replicated.  As immutability is achieved via shard replication the anomaly is audited/determined by the received cryptographic hash in view of the set of contributing digests.  [Pg. 10-11, Sec. 3.4] alternatively, also disclosed is a centralized database [on the principal computing system] for doing the auditing of whether there is a hash mismatch, deployed by a single authority) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja with the teachings of McConaghy to include wherein the principal computing system or first neighbor computing system detects an anomaly in the monitored computing system by determining whether a subsequent block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests.  One of ordinary skill in the art would have been motivated to make this modification because auditing the hash allows for a transaction recorded on the blockchain to be immutable (McConaghy, pg. 3, Sec. 1.4, Bigchain DB: Blockchains Meet Big Data); decentralized control means hackers or compromised system admins cannot arbitrarily change data, and there is no single-point-of-failure risk (McConaghy, pg. 13, Sec. 4.2, High-Level Description); and using the principal computing system allows for a field-proven consensus algorithm that tolerates benign faults and is well documented to handle high throughput, low latency, high capacity, efficient network utilization, and any shape of data.  (McConaghy, pg. 10, Sec. 3.4, Strengths and Weaknesses).  

As per claim 4, Ramabaja, in view of McConaghy teaches claim 1.  
Ramabaja also teaches wherein the first participating neighbor blockchain is to transmit to the principal computing system the block digest of a most recent block of the series of blocks, and (Ramabaja, claim 14, col. 40, ln. 24-29)
wherein the principal blockchain is to receive the block digest of the most recent block and include it as a contributing digest in a next principal block of the principal series of blocks. ([Ramabaja, claim 13-14, col. 40, ln. 19-29] the neighbor blockchain transmits the nonce and the hash.  The principle blockchain includes the transmitted hash/block digest, and so receives the hash/block digest.  [Claim 24, ln. 32-37] the contributing digest is stored in an event log of digests [a set of contributing digests] that is in a block)

As per claim 6, Ramabaja in view of McConaghy teaches claim 1. 
Ramabaja does not clearly teach wherein the detected anomaly is reported by the first neighbor computing system to the principal computing system to record occurrence of the anomaly.
 ([McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB] if a hacker somehow manages to delete or update a record in the data store, the hashes changes and the change is sent by the data store to the nodes with a sidechain connected to the data store [the first neighbor computer system to the principle computing system].  After the notification, the nodes detect that the hash integrity has been compromised and reports to the data store to revert the change)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja with the teachings of McConaghy to include wherein the detected anomaly is reported by the first neighbor computing system to the principal computing system to record occurrence of the anomaly.  One of ordinary skill in the art would have been motivated to make this modification because it would prevent hackers from tampering with the monitored database.  (McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB)

As per claim 7, Ramabaja in view of McConaghy teaches claim 1. 
Ramabaja does not teach wherein, upon the first neighbor computing system detecting the anomaly, the first participating neighbor blockchain and/or first neighbor computing system returns to the principal computing system a previous non-anomalous block received from the principal computing system.
However, McConaghy teaches wherein, upon the first neighbor computing system detecting the anomaly, the first participating neighbor blockchain and/or first neighbor computing system returns to the principal computing system a previous non-anomalous block received from the principal computing system. ([McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB] if a hacker somehow manages to delete or update a record in the data store, the hashes changes and is detected by the node with a sidechain connected to the data store [the first neighbor computer system to the principle computing system] to revert the change and restore hash integrity [returns a previous non-anomalous block received from the principal computing system])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramabaja and McConaghy for the same reasons as disclosed above.

As per claim 8, Ramabaja in view of McConaghy teaches claim 1. 
Ramabaja also teaches wherein the principal computing system is the monitored computing system.  ([Ramabaja, claim 1, col. 38, ln. 31-45; claim 4, col. 39, ln. 1-5] the principal computing system includes the system storing the monitored data)

As per claim 10, Ramabaja in view of McConaghy teaches claim 1. 
Ramabaja also teaches wherein the data of the monitored computing system comprises log data from logs maintained by the monitored computing system. ([Ramabaja, claim 4, col. 39, ln. 1-5] the recorded data includes event logs [log data] corresponding to a transaction record: data of the monitored computer system)

As per claim 11, Ramabaja in view of McConaghy teaches claim 1. 
Ramabaja also teaches wherein the data of the monitored computing system comprises data stored by the monitored computing system.  ([Ramabaja, claim 5, col. 39, ln. 6-10] in addition to the blockchain, the non-transitory computer-readable medium stores the record, and so the monitored computer system data comprises data stored by the monitored computing system)


Ramabaja also teaches wherein each computing system of the system, including the principal computing system and the first neighbor computing system, is a monitored computing system.  ([Ramabaja, claim 1, col. 38, ln. 31-45; claim 4, col. 39, ln. 1-5] the principal computing system includes the system storing the monitored data. [Claim 11, ln. 56] the system including the neighbor computing system is described, and so, a system with all three elements is disclosed)

Claims 2-3, 9 and 13-19 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of Ramabaja in view of McConaghy, as applied to claim 1 above and further in view of Padmanabhan (US Pub. 2019/0236562) (hereinafter “Padmanabhan”)

As per claim 2, Ramabaja, in view of McConaghy teaches claim 1.  
Ramabaja in view of McConaghy does not clearly teach wherein the cryptographic hash comprises a binary hash tree, the final hash results from concatenation with rule-compliant a nonce to form an input string for a one-way cryptographic function, the output of which complies with a target difficulty that comprises a rule specifying a compliant cryptographic hash.
However, Padmanabhan teaches wherein the cryptographic hash comprises a binary hash tree, ([Padmanabhan, para. 0062] the cryptographic hashes in the blockchain are encoded into a Merkle tree [a binary hash tree]) a final hash results from concatenation with a rule-compliant nonce to form an input string for a one-way cryptographic function, ([para. 0072] nonce is used to vary the content of the block allowing different outputs to be produced by the hash function [a final hash results from concatenation with a nonce] that meets the standard of proof [a rule-compliant nonce]) the output of which complies with a target difficulty that comprises a rule specifying a compliant cryptographic hash.  ([Para. 0078] a standard of proof may be applied as a rule specifying a hash value to be compliant)
 to wherein the cryptographic hash comprises a binary hash tree, the final hash results from concatenation with rule-compliant a nonce to form an input string for a one-way cryptographic function, the output of which complies with a target difficulty that comprises a rule specifying a compliant cryptographic hash.  One of ordinary skill in the art would have been motivated to make this modification because implementing such a rule would allow the hash, and thus malicious user action on the block to be impossible to be known without a known valid input.  (Padmanabhan, para. 0078; para. 0104)

As per claim 3, Ramabaja in view of McConaghy and further in view of Padmanabhan teaches claim 2.
Ramabaja in view of McConaghy does not clearly teach wherein the rule indicates a particular collection of one or more binary values in specified positions of the compliant cryptographic hash.
However, Padmanabhan teaches wherein the rule indicates a particular collection of one or more binary values in specified positions of the compliant cryptographic hash.  ([Padmanabhan, Para. 0078] such a rule may require a specific bit sequence)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramabaja in view of McConaghy and Padmanabhan for the same reasons as disclosed above.

As per claim 9, Ramabaja in view of McConaghy teaches claim 1.
Ramabaja in view of McConaghy does not clearly teach wherein the principal computing system is distinct from the monitored computing system.
 teaches wherein the principal computing system is distinct from the monitored computing system. ([Padmanabhan, para. 0047] the host organization stores data records on behalf of customer organization [monitored computing system].  [Para. 0052] One embodiment of a customer organization is a separate and distinct remote organization, and thus the host organization is distinct from the customer organization) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja in view of McConaghy with the teachings of Padmanabhan to include wherein the principal computing system is distinct from the monitored computing system.  One of ordinary skill in the art would have been motivated to make this modification because implementing a blockchain distinct from the monitored computing system reduces the risk that the monitored computer system is risk of an actor maliciously or fraudulently manipulating the data as the data is stored on a blockchain away from the monitored computer system (Padmanabhan, para. 0193)

As per claim 13, Ramabaja teaches an anomaly detection system to detect an anomaly in monitored data, the system comprising: a computing system implementing a participating blockchain, the computing system comprising: ([Ramabaja, claim 11, col. 39, ln. 58-60] the first neighbor computing system implements a first participating neighbor blockchain)
a communication interface to communicate with a principal computing system over a communication network, the principal computing system implementing a principal blockchain to store monitored data of a monitored computing system; ([Ramabaja, claim 11, col. 39, ln. 56-58] the first neighbor computing system uses a communication network to communicate with the principal computing system)
([Ramabaja, claim 1, col. 38, ln. 33-34] a memory to store blockchain data is disclosed.  [Claim 11, col. 39, ln. 48-67] the elements of blocks in a blockchain are disclosed as part of the neighbor computing system)
one or more processors in electronic communication with the communication interface and the memory, the one or more processors to: (Ramabaja, claim 1, col. 38, ln. 41-44)
implement a protocol of the participating blockchain; (Ramabaja, claim 11, col. 39, ln. 56-59)
receiving from the principal computing system, over the communication network via the communication interface, a digest and a nonce of a most recent block of the principal blockchain; and ([Ramabaja, claim 11-12, col. 40, ln. 13-19] the principle blockchain transmits the nonce and the hash.  The neighbor includes the transmitted hash and nonce, and so receives the hash and nonce that was transmitted)
producing a next block of the series of blocks of the participating blockchain to include the digest of the most recent block of the principal blockchain as a contributing digest in a set of contributing digests; and ([Ramabaja, claim 12, col. 40, ln. 13-19] The neighbor includes the transmitted hash/contributing digest in a produced block.  [Claim 24, ln. 32-37] the contributing digest is stored in an event log of digests [a set of contributing digests] that is in a block)
Ramabaja does not clearly teach cross-merklize the participating blockchain with the principle blockchain; and detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest.
However, McConaghy teaches detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest. ([McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB] if a hacker somehow manages to delete or update a record in the data store, the hashes changes and the change is sent by the data store to the nodes with a sidechain connected to the data store.  After the notification [the sending of a subsequent digest of a subsequent block of the database], the nodes detect that the hash integrity has been compromised [block is anomalous] and reports to the data store [the principal computing system] to revert the change.  [Pg. 16-17, Sec. 4.5.1 – Transaction Model; Pg. 19. Sec. 4.5.3 – Vote Model] the determination is based on the records, and the corresponding plurality of hashes [based on the contributing digest] to determine if there’s a transaction hash mismatch which will determine whether a block is anomalous/invalid)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja with the teachings of McConaghy to include detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest.  One of ordinary skill in the art would have been motivated to make this modification because auditing the hash allows for a transaction recorded on the blockchain to be immutable.  (McConaghy, pg. 3, Sec. 1.4, Bigchain DB: Blockchains Meet Big Data)
Ramabaja in view of McConaghy does not clearly teach cross-merklize the participating blockchain with the principle blockchain.  
However, Padmanabhan teaches cross-merklize the participating blockchain with the principle blockchain.  ([Instant application, para. 0047] Cross-merklize refers to where data from one block chain contributes a digest relating the particular blockchain’s latest block to each other participating blockchain and is incorporated in a Merkle chain.   Likewise, [Padmanabhan, para. 0062] a blockchain is formed when data from one block contributes to a cryptographic hash encoded into a Merkle tree representative of the chain. The block is made decentralized by passing the data to participating nodes by means of a sidechain [a participating blockchain] which itself is a blockchain utilizing a Merkle tree [see para. 0086]) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja in view of McConaghy with the teachings of Padmanabhan to include cross-merklize the participating blockchain with the principle blockchain.  One of ordinary skill in the art would have been motivated to make this modification because this iterative process confirms the integrity of the previous block, all the way back to the first block in the chain (Padmanabhan, para. 0062)

As per claim 14, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 15, Ramabaja in view of McConaghy and in view of Padmanabhan teaches claim 13.  
Ramabaja also teaches [wherein the one or more processors are further to cross-merklize the participating blockchain with the principle blockchain] by transmitting to the principal computing system, over the communication network via the communication interface, a digest of a most recent block of the series of blocks. (Ramabaja, claim 14, col. 40, ln. 24-29. Cross-merklize the participating blockchain with the principle blockchain is taught by Padmanabhan)
Ramabaja in view of McConaghy does not clearly teach wherein the one or more processors are further to cross-merklize the participating blockchain with the principle blockchain.
However, Padmanabhan teaches wherein the one or more processors are further to cross-merklize the participating blockchain with the principle blockchain. ([Instant application, para. 0047] Cross-merklize refers to where data from one block chain contributes a digest relating the particular blockchain’s latest block to each other participating blockchain and is incorporated in a Merkle chain.   Likewise, [Padmanabhan, para. 0062] a blockchain is formed when data from one block contributes to a cryptographic hash encoded into a Merkle tree representative of the chain. The block is made decentralized by passing the data to participating nodes by means of a sidechain [a participating blockchain] which itself is a blockchain utilizing a Merkle tree [see para. 0086]) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramabaja in view of McConaghy and Padmanabhan for the same reasons as disclosed above.

As per claim 16, Ramabaja in view of McConaghy and in view of Padmanabhan teaches claim 13.  
Ramabaja in view of McConaghy does not teach the communication interface further to communicate with one or more nodes also implementing the participating blockchain.
However, Padmanabhan teaches the communication interface further to communicate with one or more nodes also implementing the participating blockchain. ([Padmanabhan, para. 0047; Fig. 1] the host organization is communicably interfaced with a plurality of participating nodes].  [Para. 0057] the nodes themselves may be a host organization, and is interfaced in the same way to communicate with one or more nodes implementing the participating blockchain)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja in view of McConaghy with the teachings of Padmanabhan to include the communication interface further to communicate with one or more nodes also implementing the participating blockchain.  One of ordinary skill in the art would have been motivated to make this modification because implementing such a distributed ledger across multiple nodes allows there to be a decentralized storage system (Padmanabhan, para. 0057)

As per claim 17, Ramabaja in view of McConaghy and in view of Padmanabhan teaches claim 13.  

	However, McConaghy teaches wherein detecting an anomaly in the monitored data comprises detecting one or more of an incorrect digest and an incorrect digest and nonce combination.  ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [subsequent received cryptographic hash], the change is easy to spot because the hash of its block gets stored in the next block; an auditor would detect a hash mismatch [determining whether the subsequent block of the principal blockchain is anomalous].  Padmanabhan, para. 0072, teaches that the nonce can be used to generate a combination hash that meets a standard of proof required by a blockchain.  The combination hash is used to verify the data content of the block, and the auditor of McConaghy detects mismatch of hashes to verify the data content of a block)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramabaja in view of Padmanabhan and McConaghy for the same reasons as disclosed above.

As per claim 18, Ramabaja teaches a computer implemented method of detecting an anomaly in monitored data, the method comprising: storing the monitored data in record data in a new block of a principal series of blocks of a principal blockchain implemented on a principal computing system, the principal series of blocks chronologically linked, each block of the principal series of blocks including a digest of a previous block, and a portion of the record data; (Ramabaja, claim 11, col. 39, ln. 48-55 describes the elements claimed aside from the monitored computer system. [Claim 4, col. 39, ln. 1-5] the recorded data includes event records corresponding to a transaction record: data of the monitored computer system)
(Ramabaja, claim 11, col. 40, ln. 13-14)
receiving at the neighbor computing system the digest of the new block; ([Ramabaja, claim 11-12, col. 40, ln. 13-19] the principle blockchain transmits the hash/digest of the new block.  The neighbor includes the transmitted hash/digest, and so receives the hash/digest)
storing the received digest in a set of contributing digests in a next block of the participating blockchain; ([Ramabaja, claim 12, col. 40, ln. 13-19] The neighbor includes [stores] the transmitted hash [the contributing digests] in a produced block. [Claim 24, ln. 32-37] the contributing digest is stored in an event log of digests [a set of contributing digests] that is in a block.)
transmitting a subsequent digest of a subsequent new block of the principal blockchain to the participating blockchain; ([Ramabaja, claim 11, col. 40, ln. 2-8; claim 11, col. 40, ln. 13-14] a subsequent new block is created on the principal blockchain after the most recent block [the new block].  The subsequent new block that is the emergent new block is sent to the first neighbor computing system)
receiving at the neighbor computing system the subsequent digest of the subsequent new block; ([Ramabaja, claim 11-12, col. 40, ln. 13-19] the principle blockchain transmits the hash/digest of the subsequent new block.  The neighbor includes the transmitted hash/digest, and so receives the hash/digest of the subsequent new block)
Ramabaja does not teach not teach receiving monitored data; and detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests.
However, McConaghy teaches detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests. ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [the received new block], the change is easy to spot because the hash of its block gets stored in the next new block [the subsequent new block]; an auditor would detect a hash mismatch [that the subsequent new block is anomalous relative to the digest of the new block] between the subsequent new block and the prior new block.  [Pg. 16-17, Sec. 4.5.1 – Transaction Model; Pg. 19. Sec. 4.5.3 – Vote Model] the determination is based on the records, and the corresponding plurality of hashes [the set of contributing digests] to determine if there’s a transaction hash mismatch which will determine whether a block is anomalous/invalid.  The audit occurs by a multiple number of server nodes [neighboring computing device] determines whether there is a hash mismatch [determining on the neighboring computing device] by voting on whether a block is valid)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramabaja with the teachings of McConaghy to include detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests.  One of ordinary skill in the art would have been motivated to make this modification because decentralized control and votes means hackers or compromised system admins cannot arbitrarily change data, and there is no single-point-of-failure risk.  (McConaghy, pg. 13, Sec. 4.2, High-Level Description)
Ramabaja in view of McConaghy does not clearly teach receiving monitored data;
However, Padmanabhan teaches receiving monitored data; ([Padmanabhan, para. 0047] the host organization stores data records [monitored data] on behalf of customer organization)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja in view of McConaghy with the teachings of Padmanabhan to include receiving monitored data.  One of ordinary skill in the art would  receiving monitored data allows such data to be processed against the database system (Padmanabhan, para. 0051)

As per claim 19, Ramabaja in view of McConaghy and in view of Padmanabhan teaches claim 18.  
Ramabaja also teaches transmitting a digest of a new block of the participating blockchain to the principal blockchain; (Ramabaja, claim 14, col. 40, ln. 24-29)
receiving at the principal computing system the digest of the new block of the participating blockchain; ([Ramabaja, claim 13-14, col. 40, ln. 19-29] the neighbor blockchain transmits the nonce and the hash.  The principle blockchain includes the transmitted hash and nonce, and so receives the hash and nonce)
storing in the principal blockchain the received digest of the new block of the participating blockchain; ([Ramabaja, claim 13, col. 40, ln. 19-24] The principle includes [stores] the transmitted hash and nonce in a produced block)
Ramabaja in view of Padmanabhan does not clearly teach detecting an anomaly in monitored data of the participating blockchain by determining on the principal computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain.
However, McConaghy teaches detecting an anomaly in monitored data of the participating blockchain by determining on the principal computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain. ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [the received new block], the change is easy to spot because the hash of its block gets stored in the next new block; an auditor would detect a hash mismatch between the subsequent new block and the prior new block. Such a method is defined to be detecting an anomaly in the participating blockchain or the principal blockchain as the perspectives of each blockchain is interchangeable is known in the art – see Padmanabhan, para. 0091. [Pg. 10-11, Sec. 3.4]  also disclosed is a centralized database [on the principal computing system] for doing the auditing of whether there is a hash mismatch, deployed by a single authority)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramabaja in view of Padmanabhan with the teachings of McConaghy include detecting an anomaly in monitored data of the participating blockchain by determining on the principal computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain.  One of ordinary skill in the art would have been motivated to make this modification because using the principal computing system allows for a field-proven consensus algorithm that tolerates benign faults and is well documented to handle high throughput, low latency, high capacity, efficient network utilization, and any shape of data.  (McConaghy, pg. 10, Sec. 3.4, Strengths and Weaknesses)

Claim 5 is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-26 of Ramabaja in view of McConaghy, as applied to claim 4 above and further in view of Back et al. (US Pub. 2016/0330034) (hereinafter “Back”)

As per claim 5, Ramabaja in view of McConaghy teaches claim 4.  
Ramabaja also teaches a second neighbor computing system implementing a second participating neighbor blockchain comprising a second series of blocks that are chronologically linked, each block of the second series of blocks including a block digest that is a cryptographic hash of the block, a previous block digest that is a cryptographic hash of a previous block, and a set of contributing digests, (Ramabaja, claim 16, col. 40, ln. 46-59 describes the elements claimed except for a set of contributing digests.  [Claim 24, ln. 32-37] contributing digests are stored in an event log of digests [a set of contributing digests] that is in a block))
wherein the principal blockchain is to transmit to the second neighbor computing system the block digest of the most recent principal block of the principal series of blocks, (Ramabaja, claim 16, col. 40, ln. 60-62)
Ramabaja in view of McConaghy does not clearly teach wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system the block digest of the most recent block of the series of blocks, and wherein the second participating neighbor blockchain receives the block digest of the most recent principal block and includes it as a contributing digest in a next block of the second series of blocks and receives the block digest of the most recent block and includes it as a contributing digest in the next block of the second series of blocks.
However, Back teaches teach wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. The asset may also be transferred to a third blockchain, another sidechain, from the second blockchain, and so is transmitted to a second neighbor computing system.  An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting to the second neighbor computing system]) the block digest the most recent block of the series of blocks, and ([Para. 0077] the asset is transmitted by the first sidechain/received by the second sidechain by providing the second sidechain an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] a commitment includes the hash/block digest of the first sidechain [see para. 0037, para. 0088 describing an embodiment of how each commitment is stored in the compressed SPV proof, including a commitment occurring in another sidechain]) 
block digest of the most recent principal block and includes it as a contributing digest in a next block of the second series of blocks and receives the block digest of the most recent block and includes it as a contributing digest in the next block of the second series of blocks.  ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015; para. 0037; para. 0088] SPV proof comprises the history of a plurality of commitments which includes the hash/block digest of the parent chain, the current sidechain and another sidechain [all included as a contributing digest]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Ramabaja in view of McConaghy with the teachings of Back to include wherein each block of the second series of blocks including a set of contributing digests, wherein each the principal blockchain is to transmit to the second neighbor computing system the block digest of the most recent principal block of the principal series of blocks, wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system the block digest of a most recent block of the series of blocks, and wherein the second participating neighbor blockchain receives the block digest of the most recent principal block and includes it as a contributing digest in a next block of the second series of blocks and receives the block digest of the most recent block and includes it as a contributing digest in the next block of the second series of blocks.  One of ordinary skill in the art would have been motivated to make this modification because this system of transfer allows for an asset to be preserved on the parent chain when transferred to the side chain [including additional side chains] as well as allows for blockchains that fulfill the seemingly contradictory goals of easy creation and avoiding fragmentation.  (Back, para. 0028-0029)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan in view of Back and in view of McConaghy.

As per claim 1, Padmanabhan teaches a system to detect an anomaly in a monitored computing system, the system comprising: a principal computing system implementing a principal blockchain to store record data ([Padmanabhan, para. 0047; Fig. 1] a host organization stores data records on behalf of customer organization [monitored computing system].  The host organization [a principle computing system] participates in blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization to access information about blockchains as well as enabling the host organization to provide blockchain services to other participating nodes [implementing a principle blockchain to store and record data]) in a principal series of blocks that are chronologically linked, ([Para. 0066] blockchain may be applied to any structure that groups data into time-stamped blocks) each block of the principal series of blocks including ([Para. 0070; Fig. 1B] the blockchain protocol defines how blocks of a blockchain protocol is organized) a block digest that is a cryptographic hash of the block, ([Para. 0073] the block includes a payload hash that is a hash of the data stored within the block payload) a previous block digest that is a cryptographic hash of a previous block, ([Para. 0071]  the prior hash is the result of a hash from the prior block) and a portion of the record data, wherein the record ([Para. 0072] the block payload is data stored within the block.  For example the block payload includes any data capable of being stored via a payload including a portion of the transactional data [record data] of the monitored computer system)
a first neighbor computing system in communication with the principal computing system ([Padmanabhan, para. 0056; Fig. 1A] the blockchain services interface communicatively interfaces the host organization with other participating nodes [a first neighbor computing system]) and implementing a first participating neighbor blockchain ([Para. 0087] the original blockchain is a main or primary chain, and the other participating nodes implement their own blockchain with their own blockchain protocol [see para. 0065] called a sidechain.  [Para. 0091] the sidechain is ran by a node different from the host organization, and the host organization acts as a participating node from the perspective of the neighbor that implements the main/primary chain) comprising a series of blocks that are chronologically linked, ([Para. 0066] Blockchain may be applied to any data structure that groups data into time-stamped blocks [chronologically linked]) each block of the series of blocks including a block digest that is a  cryptographic hash of the block, ([Para. 0073] the block includes a payload hash that is a hash of the data stored within the block payload) a previous block digest that is a cryptographic hash of a previous block, [and a set of contributing digests] ([Para. 0071]  the prior hash is the result of a hash from the prior block.  Each block of the series of blocks including a set of contributing digests is taught by Back below).
wherein the principal blockchain is to transmit to the first neighbor computing system [a block digest of a most recent principal block of the principal series of blocks,] ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain maintained by the neighboring computing system.  [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  The block digest of a most recent principal block of the principal series of blocks as part of providing the SPV proof procedure is taught by Back below)
Padmanabhan does not clearly teach wherein each block of the series of blocks including a set of contributing digests; wherein the principal blockchain is to transmit to the first neighbor computing system a block digest of a most recent principal block of the principal series of blocks, wherein the first participating neighbor blockchain is to receive the block digest of a most recent principal block and include it as a contributing digest in the set of contributing digests, and wherein the first neighbor computing system detects an anomaly in the monitored computing system by determining whether a subsequent block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests.
	However, Back teaches wherein each block of the series of blocks including a set of contributing digests; ([Back, Para. 0007; para. 0015; para. 0077) The SPV proof is a blockheader that is generated for each block of a parent asset that comprises a plurality of commitments [a set of contributing digests] which are cryptograpohic hashes/digests that is included in blocks of the sidechain [neighboring blockchain])
wherein the principal blockchain is to transmit to the first neighbor computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting to the first neighbor computing system]) a block digest of a most recent principal block of the principal series of blocks ([Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] commitment is a hash/block digest of the current parent/principal block [see para. 0043])
	wherein the first participating neighbor blockchain is to receive the block digest of a most recent principal block and include it as a contributing digest in the set of contributing digests.  ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] commitment is a hash/block digest of the current parent/principle block [see para. 0043])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan with the teachings of Back to include wherein each block of the series of blocks including a set of contributing digests; wherein the principal blockchain is to transmit to the first neighbor computing system a block digest of a most recent principal block of the principal series of blocks, and wherein the first participating neighbor blockchain is to receive the block digest of a most recent principal block and include it as a contributing digest in the set of contributing digests.  One of ordinary skill in the art would have been motivated to make this modification because this system of transfer allows for an asset to be preserved on the parent chain when transferred to the side chain as well as allows for blockchains that fulfill the seemingly contradictory goals of easy creation and avoiding fragmentation.  (Back, para. 0028-0029) 
	 Padmanabhan in view of Back does not clearly teach wherein the principal computing system or the first neighbor computing system detects an anomaly in the monitored computing system by determining whether a subsequent block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests.
	However, McConaghy teaches wherein the principal computing system or the first neighbor computing system detects an anomaly in the monitored computing system by determining whether a subsequent block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests.  ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [subsequent received block digest], the change is easy to spot because the hash of its block gets stored in the next block; an auditor would detect a hash mismatch [determining whether the subsequent block digest of the principal blockchain is anomalous] that is stored in the next block.  Received cryptographic hashes/contributing block digests incorporated in blocks of the sidechain was taught by Back and Padmanabhan above. Also, [Pg. 16-17, Sec. 4.5.1 – Transaction Model] a plurality of records of an asset, and the corresponding plurality of hashes [the set of contributing digests] is included in a transaction.  [Pg. 16-17, Sec. 4.2 – High-Level Description; Pg. 3, Sec. 1.4 – BigchainDB: Blockchains Meet Big Data] immutability is achieved via shard replication.  [Pg.  55, Sec. D – Other experiments] sharding is distributing the transaction on participating nodes [a received cryptographic hash on a neighboring computing system] so that the plurality of records and corresponding plurality of hashes [the set of contributing digests] is replicated.  As immutability is achieved via shard replication the anomaly is audited/determined by the received cryptographic hash in view of the set of contributing digests.  [Pg. 10-11, Sec. 3.4] alternatively, also disclosed is a centralized database [on the principal computing system] for doing the auditing of whether there is a hash mismatch, deployed by a single authority) 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan in view of Back with the teachings of McConaghy to include wherein the principal computing system or first neighbor computing system detects an anomaly in the monitored computing system by determining whether a subsequent block digest of a subsequent block of the principal blockchain is anomalous based on the set of contributing digests.  One of ordinary skill in the art would have been motivated to make this modification because auditing the hash allows for a transaction recorded on the blockchain to be immutable (McConaghy, pg. 3, Sec. 1.4, Bigchain DB: Blockchains Meet Big Data); decentralized control means hackers or compromised system admins cannot arbitrarily change data, and there is no single-point-of-failure risk (McConaghy, pg. 13, Sec. 4.2, High-Level Description); and using the principal computing system allows for a field-proven consensus algorithm that tolerates benign faults and is well documented to handle high throughput, low latency, high capacity, efficient network utilization, and any shape of data.  (McConaghy, pg. 10, Sec. 3.4, Strengths and Weaknesses).  

As per claim 2, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches wherein the cryptographic hash comprises a binary hash tree, ([Padmanabhan, para. 0062] the cryptographic hashes in the blockchain are encoded into a Merkle tree [a binary hash tree]) a final hash results from concatenation with a rule-compliant nonce to form an input string for a one-way cryptographic function, ([para. 0072] nonce is used to vary the content of the block allowing different outputs to be produced by the hash function [a final hash results from concatenation with a nonce] that meets the standard of proof [a rule-compliant nonce]) the output of which complies with a target difficulty that comprises a rule specifying a compliant cryptographic hash.  ([Para. 0078] a standard of proof may be applied as a rule specifying a hash value to be compliant)

As per claim 3, Padmanabhan in view of Back and in view of McConaghy teaches claim 2.  
Padmanabhan also teaches wherein the rule indicates a particular collection of one or more binary values in specified positions of the compliant cryptographic hash.  ([Padmanabhan, Para. 0078] such a rule may require a specific bit sequence)

As per claim 4, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches wherein the first participating neighbor blockchain is to transmit to the principal computing system [the block digest of a most recent block of the series of blocks, and ] ([Padmanabhan, Para. 0101] similar to how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain maintained by the neighboring computing system, the sidechain may transmit a payload from a sidechain maintained by the neighboring computing system to a primary blockchain. [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  The cryptographic hash, and the nonce of a most recent block of the series of blocks is taught by Back)
Padmanabhan does not clearly teach wherein the first participating neighbor blockchain is to transmit to the principal computing system the block digest of a most recent block of the series of blocks, and wherein the principal blockchain is to receive the block digest of the most recent block and includes it in a next principal block of the principal series of blocks.  
	However, Back teaches teach wherein the first participating neighbor is to transmit to the principal computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting to the first neighbor computing system].  Both chains are treated symmetrically and the terminology is relative. [Para. 0006] One embodiment implements the method in a symmetrical manner, such that the data is transmitted from the sidechain to the parent chain) the block digest of a most recent principal block of the principal series of blocks, and ([Para. 0077] the asset is transmitted by the sidechain/received by the parent chain by providing the parent chain with an SPV proof [the block digest].  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] commitment is a hash/block digest of the most recent block of the sidechain/neighbor block [see para. 0043])
	wherein the principal blockchain is to receive the block digest of the most recent block and include it as a contributing digest in a next principal block of the principal series of blocks.  ([Back, Para. 0077] the asset is transmitted by the sidechain/received by the parent chain by providing the parent chain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] commitment is a hash/block digest of the most recent block of the sidechain/neighbor block [see para. 0043].  )
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan with the teachings of Back to include wherein the first participating neighbor blockchain is to transmit to the principal computing system the block digest of a most recent block of the series of blocks, and wherein the principal blockchain is to receive the block digest of the most recent block and includes it in a next principal block of the principal series of blocks.  One of ordinary skill in the art would have been motivated to make this modification because this system of transfer allows for an asset to be preserved on the sidechain when transferred to the parent chain or any other secondary chain (as any altcoin can be adapted to be usable) as well as allows for blockchains that fulfill the seemingly contradictory goals of easy creation and avoiding fragmentation.  (Back, para. 0028-0029)

As per claim 5, Padmanabhan in view of Back and in view of McConaghy teaches claim 4.   
Padmanabhan also teaches a second neighbor computing system ([para. 0056; Fig. 1A] the blockchain services interface communicatively interfaces the host organization with other participating nodes [a second neighbor computing system]) implementing a second participating neighbor blockchain comprising a second series of blocks ([Para. 0087] the original blockchain is a main or primary chain, and the other participating nodes implement their own blockchain with their own blockchain protocol [see para. 0065] called a sidechain.  [Para. 0091] the sidechain is ran by the participating node where the host organization itself acts in as a participating node from the perspective of the sidechain as the main/primary chain.  [Para. 0067; para. 0109] there may be multiple members in a block chain network that forms a consortium which includes the owner of the parent blockchain and more than one member [a second neighbor] in which the blockchain of that node is operated by a different party from the parent node or the first node) that are chronologically linked, ([Para. 0066] blockchain may be applied to any structure that groups data into time-stamped blocks) each block of the second series of blocks including a block digest that is a cryptographic hash of the block, ([Para. 0073] the block includes a payload hash that is a hash of the data stored within the block payload) a previous block digest that is a cryptographic hash of a previous block, [and a set of contributing block digests] ([Para. 0071]  the prior hash is the result of a hash from the prior block.  Each block in the second series of blocks including a set of contributing block digests is taught by Back below)
wherein the principal blockchain is to transmit to the second neighbor computing system [the block digest of a most recent principal block of the principal series of blocks] ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain maintained by the neighboring computing system.  [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  [Para. 0091] the sidechain is a blockchain generated by any node, and includes a second node [second neighbor] that the host organization interacts with.  The block digest of a most recent principal block of the principal series of blocks as part of providing the SPV proof procedure is taught by Back below)
wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system [the block digest of the most recent block of the series of blocks, and] ([Padmanabhan, para. 0091] the perspective of each blockchain is interchangeable insomuch that the sidechain depicted here may consider itself as a primary or parent blockchain and consider the depicted parent blockchain a sidechain, and so the first participating neighbor may instead be the primary blockchain, that participates in sidechaining with a second sidechain different from the principal blockchain.  Sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain maintained by the neighboring computing system.  [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  [Para. 0091] the sidechain is a blockchain generated by any node, and includes a second node [second neighbor] that the host organization interacts with.  The block digest of a most recent principal block of the principal series of blocks as part of providing the SPV proof procedure is taught by Back below)
Padmanabhan does not clearly teach wherein each block of the second series of blocks including a set of contributing digests, wherein each the principal blockchain is to transmit to the second neighbor computing system the block digest of the most recent principal block of the principal series of blocks, wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system the block digest the most recent block of the series of blocks, and wherein the second participating neighbor blockchain receives the block digest of the most recent principal block and includes it as a contributing digest in a next block of the second series of blocks and receives the block digest of the most recent block and includes it as a contributing digest in the next block of the second series of blocks.
However, Back teaches wherein each block of the second series of blocks including a set of contributing digests ([Back, Para. 0007; para. 0015; para. 0077) The SPV proof [block digest] is a blockheader that is generated for each block of a parent asset that comprises a plurality of commitments [a set of contributing digests] which are cryptographic hashes/digests that is included in blocks of the sidechain.  [Para. 0037] In particular, the asset and corresponding commitments are forwarded on from a parent chain to a sidechain and then to another sidechain [the second series of blocks])
wherein the principal blockchain is to transmit to the second neighbor computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. In an embodiment, the parent chain may transfer the asset to another sidechain different from the second blockchain, and so transmits the asset to a second neighbor computing system.  An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting to the second neighbor computing system]) the block digest of a most recent principal block of the principal series of blocks ([Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] commitment is a hash/block digest of the current parent/principal block [see para. 0043])
wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. The asset may also be transferred to a third blockchain, another sidechain, from the second blockchain, and so is transmitted to a second neighbor computing system.  An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting to the second neighbor computing system]) the block digest the most recent block of the series of blocks, and ([Para. 0077] the asset is transmitted by the first sidechain/received by the second sidechain by providing the second sidechain an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] a commitment includes the hash/block digest of the first sidechain [see para. 0037, para. 0088 describing an embodiment of how each commitment is stored in the compressed SPV proof, including a commitment occurring in another sidechain]) 
	wherein the second participating neighbor blockchain receives the block digest of the most recent principal block and includes it as a contributing digest in a next block of the second series of blocks and receives the block digest of the most recent block and includes it as a contributing digest in the next block ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015; para. 0037; para. 0088] SPV proof comprises the history of a plurality of commitments which includes the hash/block digest of the parent chain, the current sidechain and another sidechain [all included as a contributing digest]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan with the teachings of Back to include wherein each block of the second series of blocks including a set of contributing digests, wherein each the principal blockchain is to transmit to the second neighbor computing system the block digest of the most recent principal block of the principal series of blocks, wherein the first participating neighbor blockchain is to transmit to the second neighbor computing system the block digest of a most recent block of the series of blocks, and wherein the second participating neighbor blockchain receives the block digest of the most recent principal block and includes it as a contributing digest in a next block of the second series of blocks and receives the block digest of the most recent block and includes it as a contributing digest in the next block of the second series of blocks.  One of ordinary skill in the art would have been motivated to make this modification because this system of transfer allows for an asset to be preserved on the parent chain when transferred to the side chain [including additional side chains] as well as allows for blockchains that fulfill the seemingly contradictory goals of easy creation and avoiding fragmentation.  (Back, para. 0028-0029)

As per claim 6, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
 in view of Back does not clearly teach wherein the detected anomaly is reported by the first neighbor computing system to the principal computing system to record occurrence of the anomaly.
However, McConaghy teaches wherein the detected anomaly is reported by the first neighbor computing system to the principal computing system to record occurrence of the anomaly ([McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB] if a hacker somehow manages to delete or update a record in the data store, the hashes changes and the change is sent by the data store to the nodes with a sidechain connected to the data store [the first neighbor computer system to the principle computing system].  After the notification, the nodes detect that the hash integrity has been compromised and reports to the data store to revert the change)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan in view of Back with the teachings of McConaghy to include wherein the detected anomaly is reported by the first neighbor computing system to the principal computing system to record occurrence of the anomaly.  One of ordinary skill in the art would have been motivated to make this modification because it would prevent hackers from tampering with the monitored database.  (McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB)

As per claim 7, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan in view of Back does not clearly teach wherein, upon the first neighbor computing system detecting the anomaly, the first participating neighbor blockchain and/or first neighbor computing system returns to the principal computing system a previous non-anomalous block received from the principal computing system.
 ([McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB] if a hacker somehow manages to delete or update a record in the data store, the hashes changes and is detected by the node with a sidechain connected to the data store [the first neighbor computer system to the principle computing system] to revert the change and restore hash integrity [returns a previous non-anomalous block received from the principal computing system])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Padmanabhan in view of Back and McConaghy for the same reasons as disclosed above.

As per claim 8, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches wherein the principal computing system is the monitored computing system. ([Padmanabhan, para. 0047] the host organization stores data records on behalf of customer organization [monitored computing system].  [Para. 0052] One embodiment of a customer organization is a group within the host organization, and thus is the same as the host organization. 

 As per claim 9, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches wherein the principal computing system is distinct from the monitored computing system. ([Padmanabhan, para. 0047] the host organization stores data records on behalf of customer organization [monitored computing system].  [Para. 0052] One embodiment of a customer organization is a separate and distinct remote organization, and thus the host organization is distinct from the customer organization) 

As per claim 10, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches wherein the data of the monitored computing system comprises log data from logs maintained by the monitored computing system. ([Padmanabhan, para. 0057] a distributed ledger is disclosed: a log of replicated shared digital data across multiple nodes.  [Para. 0110] the data of the blockchain includes such a ledger/log.  [Para. 0184-0185] in an embodiment individual user profiles [logs of the monitored system] is maintained separately from the blockchain, but information about the distinct profiles may be shared between the blockchains)

As per claim 11, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches the data of the monitored computing system comprises data stored by the monitored computing system ([Padmanabhan, para. 0047] the data of the customer organizations include application code, object data, tables, datasets, and underlying database records comprising user data.  Such data is also stored on the customer organization – see for example, para. 0183 – an account is created by customer organization, and such information is replicated within the host organization and a node associated with it)

As per claim 12, Padmanabhan in view of Back and in view of McConaghy teaches claim 1.  
Padmanabhan also teaches each computing system of the system is monitored, including the principal computing system and the first neighbor computing system. ([Padmanabhan, para. 0052; 0057] in an embodiment, the customer organizations consists of participating nodes within the blockchain framework to make a decentralized system.  [Para. 0294] the event listener monitors transitions within the blockchain, and makes for a monitored system)

([Padmanabhan, para. 0087] the original blockchain is a main or primary chain, and the other participating nodes implement their own blockchain with their own participating blockchain protocol [see para. 0065] called a sidechain.  [Para. 0091] the sidechain is ran by a node different from the host organization, and the host organization acts as a participating node from the perspective of the neighbor that implements the main/primary chain)
	a communication interface to communicate with a principal computing system over a communication network, ([Padmanabhan, para. 0047; Fig. 1] the host organization is communicably interfaced with a plurality of participating nodes]) the principal computing system implementing a principal blockchain to store monitored data of a monitored computing system; ([Para. 0047; Fig. 1] the host organization stores data records on behalf of customer organization [monitored computing system] by means of a principal blockchain)  
a memory to store record data in a series of blocks of the participating blockchain, ([Para. 0041] the nodes implement the blockchain protocol with at least a memory) the series of blocks chronologically linked, ([Para. 0066] blockchain may be applied to any structure that groups data into time-stamped blocks) each block of the series of blocks including a digest of a previous block, ([Para. 0071]  the prior hash is the result of a hash from the prior block) a nonce for the digest, ([Para. 0072] the nonce is used with the hash from the prior block to produce a hash value meeting the criteria of the standard of proof) a timestamp, ([Para. 0073] the timestamp indicates what time the blockchain protocol block was created within a certain range of error) and a portion of the record data.  ([Para. 0072] the block payload is data stored within the block.  For example the block payload includes any data capable of being stored via a payload including a portion of the transactional data [record data] of the monitored computer system)
 ([Para. 0041; 0044; 0056] the nodes implements the blockchain protocol with at least a processor and a memory )
	implement a protocol of the participating blockchain; ([Para. 0041; 0044; 0056] the nodes implements the blockchain protocol with at least a processor and a memory )
cross-merklize the participating blockchain with the principle blockchain by: ([Instant application, para. 0047] Cross-merklize refers to where data from one block chain contributes a digest relating the particular blockchain’s latest block to each other participating blockchain and is incorporated in a Merkle chain.   Likewise, [Padmanabhan, para. 0062] a blockchain is formed when data from one block contributes to a cryptographic hash encoded into a Merkle tree representative of the chain. The block is made decentralized by passing the data to participating nodes by means of a sidechain [a participating blockchain] which itself is a blockchain utilizing a Merkle tree [see para. 0086]) 
producing a next block of the series of blocks of the participating blockchain to include the digest of the most recent block of the principal blockchain [as a contributing digest in a set of contributing digests]; and ([Padmanabhan, para. 0087] Sidechaining is a mechanism by which payload entries from one blockchain [the principal blockchain] may be securely used within a completely separate blockchain [the participating blockchain] via a pre-defined exchange or conversion scheme.  [Para. 0330] a payload entry is the latest block from the blockchain to maintain the mapping of the native sidechain protocol. The data entry as a digest was taught above.  [Para. 0096] The asset corresponding to the parent blockchain asset is then generated by the sidechain.  The digest of the most recent block of the principal blockchain as a contributing digest in a set of contributing digests is taught by Back below.)
Padmanabhan does not clearly teach receiving from the principal computing system, over the communication network via the communication interface, a digest of a most recent block of the principal blockchain; the digest of the most recent block of the principal blockchain as a contributing digest in a set of contributing digests; and detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest.
However, Back teaches receiving from the principal computing system, over the communication network via the communication interface, a digest of a most recent block of the principal blockchain; and ([Back, Para. 0094] an exemplary system for implementing the sidechain includes a communication interface for communicating to the parent chain.  [Para. 0077] items allowing the sidechain to generate the parent blockchain asset is transmitted by the parent chain/received by the sidechain.  This includes receiving, by the sidechain, an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the most recent block)
the digest of the most recent block of the principal blockchain as a contributing digest in a set of contributing digests ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015; para. 0037; para. 0088] SPV proof comprises the history of a plurality of commitments [a set of contributing digests] which includes the most recent hash/block digest of the parent chain, the current sidechain and another sidechain [all included as a contributing digest]).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan with the teachings of Back to include receiving from the principal computing system, over the communication network via the communication interface, a digest of a most recent block of the principal blockchain; and the digest of the most recent block of the principal blockchain as a contributing digest in a set of contributing digests.  One of ordinary skill in the art would have been motivated to make this modification because this system of transfer allows for an asset to be preserved on the parent chain when transferred to the side chain as well as allows for blockchains that fulfill the seemingly contradictory goals of easy creation and avoiding fragmentation.  (Back, para. 0028-0029)
Padmanabhan in view of Back does not clearly teach detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest.
However, McConaghy teaches detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest. ([McConaghy, pg. 30, Sec. 5.1, Choice of Distributed DB] if a hacker somehow manages to delete or update a record in the data store, the hashes changes and the change is sent by the data store to the nodes with a sidechain connected to the data store.  After the notification [the sending of a subsequent digest of a subsequent block of the database], the nodes detect that the hash integrity has been compromised [block is anomalous] and reports to the data store [the principal computing system] to revert the change.  [Pg. 16-17, Sec. 4.5.1 – Transaction Model; Pg. 19. Sec. 4.5.3 – Vote Model] the determination is based on the records, and the corresponding plurality of hashes [based on the contributing digest] to determine if there’s a transaction hash mismatch which will determine whether a block is anomalous/invalid)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan in view of Back with the teachings of McConaghy to include detect an anomaly in the monitored data by determining whether a subsequent digest of a subsequent block of the principal blockchain is anomalous, based on the contributing digest.  One of ordinary skill in the art would have been motivated to make this modification because auditing the hash allows for a transaction recorded on the blockchain to be immutable.  (McConaghy, pg. 3, Sec. 1.4, Bigchain DB: Blockchains Meet Big Data)

As per claim 14, the claim language is identical or substantially similar to that of claim 8. Therefore, it is rejected under the same rationale applied to claim 8.

As per claim 15, Padmanabhan in view of Back and in view of McConaghy teaches claim 13.  
	Padmanabhan also teaches wherein the one or more processors are further to cross-merklize the participating blockchain with the principle blockchain ([Instant application, para. 0047] Cross-merklize refers to where data from one block chain contributes a digest relating the particular blockchain’s latest block to each other participating blockchain and is incorporated in a Merkle chain.   Likewise, [Padmanabhan, para. 0062] a blockchain is formed when data from one block contributes to a cryptographic hash encoded into a Merkle tree representative of the chain. The block is made decentralized by passing the data to participating nodes by means of a sidechain [a participating blockchain] which itself is a blockchain utilizing a Merkle tree [see para. 0086]) by transmitting to the principal computing system, over the communication network via the communication interface, [a digest of a most recent block of the series of blocks] ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain via the communications interface.  [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  A digest of a most recent block of the series of blocks as part of providing the SPV proof procedure is taught by Back below)
	Padmanabhan does not clearly teach transmitting to the principal computing system, over the communication network via the communication interface, a digest of a most recent block of the series of blocks.
However, Back teaches transmitting to the principal computing system, over the communication network via the communication interface, ([Back, Para. 0094] an exemplary system for implementing the sidechain includes a communication interface for communicating to the parent chain.  [Ppara. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain that is ran on the principle computing system], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting to the first neighbor computing system].  Both chains are treated symmetrically and the terminology is relative. [Para. 0006] One embodiment implements the method in a symmetrical manner, such that the data is transmitted from the sidechain to the parent [transmitting to the principal computing system) a digest of a most recent block of the series of blocks.  ([Para. 0077] the asset is transmitted by the sidechain/received by the parent chain by providing the parent chain and an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [digest] of the most recent block)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Padmanabhan and Back for the same reasons as disclosed above.

	As per claim 16, Padmanabhan in view of Back and in view of McConaghy teaches claim 13.
	Padmanabhan also teaches the communication interface further to communicate with one or more nodes also implementing the participating blockchain. ([Padmanabhan, para. 0047; Fig. 1] the host organization is communicably interfaced with a plurality of participating nodes].  [Para. 0057] the nodes themselves may be a host organization, and is interfaced in the same way to communicate with one or more nodes implementing the participating blockchain)

	As per claim 17, Padmanabhan in view of Back and in view of McConaghy teaches claim 13.

	However, McConaghy teaches wherein detecting an anomaly in the monitored data comprises detecting one or more of an incorrect digest and an incorrect digest and nonce combination.  ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [subsequent received cryptographic hash], the change is easy to spot because the hash of its block gets stored in the next block; an auditor would detect a hash mismatch [determining whether the subsequent block of the principal blockchain is anomalous].  Padmanabhan, para. 0072, teaches that the nonce can be used to generate a combination hash that meets a standard of proof required by a blockchain.  The combination hash is used to verify the data content of the block, and the auditor of McConaghy detects mismatch of hashes to verify the data content of a block)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Padmanabhan in view of Back and McConaghy for the same reasons as disclosed above.

	As per claim 18, Padmanabhan teaches a computer implemented method of detecting an anomaly in monitored data, the method comprising: receiving monitored data; ([Padmanabhan, para. 0047] the host organization stores data records [monitored data] on behalf of customer organization)
storing the monitored data in record data in a new block of a principal series of blocks of a principal blockchain implemented on a principal computing system, ([Padmanabhan, para. 0038; para. 0053] a block in a block chain contains a pluralities of transactions received from data records from a customer organization.  [Para. 0047; Fig. 1] The host organization [a principle computing system] participates in blockchain protocols by acting as a blockchain protocol compliant node so as to permit the host organization to access information about blockchains as well as enabling the host organization to provide blockchain services to other participating nodes [a principal blockchain implemented on the principle computing system]) the principal series of blocks chronologically linked, ([Para. 0066] blockchain may be applied to any structure that groups data into time-stamped blocks) each block of the principal series of blocks including a digest of a previous block, ([Para. 0071]  the prior hash is the result of a hash from the prior block) and a portion of the record data; ([Para. 0072] the block payload is data stored within the block.  For example the block payload includes any data capable of being stored via a payload including a portion of the transactional data [record data] of the monitored computer system)
transmitting [a digest of the new block] to a participating blockchain being implemented on a neighbor computing system; ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain maintained by the neighboring computing system.  [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  Transmitting the digest of the new block as the SPV is taught by Back below)
	receiving at the neighbor computing system [the digest of the new block]; ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to, and received by the sidechain maintained by the neighboring computing system.  [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain. Receiving the digest of the new block as the SPV is taught by Back below)
	transmitting a subsequent [digest of a subsequent new block] of the principal blockchain to the participating blockchain;  ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to the sidechain maintained by the neighboring computing system.  [Para. 0095; Fig. 1D] This procedure may be repeated so that a subsequent new block is transferred in an intra-chain transfer. [Para. 0093] Such a procedure is done by Simplified Payment Verification [SPV] proof communicated to the side chain.  Transmitting the digest of the subsequent new block as the SPV is taught by Back below)
	receiving at the neighbor computing system the subsequent [digest of the subsequent new block; and ([Padmanabhan, para. 0087] sidechaining is how a payload from a primary blockchain can be transmitted from the primary blockchain to, and received by the sidechain maintained by the neighboring computing system.  [Para. 0095; Fig. 1D] This procedure may be repeated so that a subsequent new block is transferred in an intra-chain transfer. [Para. 0093] Such a procedure is implemented by Simplified Payment Verification [SPV] proof communicated to the side chain. Receiving the digest of a subsequent new block as the SPV is taught by Back below)
	Padmanabhan does not clearly teach transmitting the digest of the new block, receiving the digest of the new block, transmitting the digest of a subsequent new block, receiving the digest of a subsequent new block and storing the received digest in a set of contributing digests in a next block of the participating blockchain; and detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests.
	However Back teaches transmitting a digest of the new block ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the new block) to a participating blockchain being implemented on a neighbor computing system.  ([Para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [to a participating blockchain implemented on a neighbor computing system]) 
receiving at the neighbor computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is received at the sidechain from the parent chain [receiving at the first neighbor computing system]) the digest of the new block; ([Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the new block)
transmitting a subsequent digest of a subsequent new block of the principal blockchain ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the new block.  [Para. 0052] chains are flexible enough to support many assets, including subsequent blocks of the principal block, which are transferred to/received at the sidechain to ensure that such transfers can be unwound correctly) to the participating blockchain; ([Para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [to a participating blockchain])
	receiving at the neighbor computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is received at the sidechain from the parent chain [receiving at the first neighbor computing system]) ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the new block.  [Para. 0052] chains are flexible enough to support many assets, including subsequent blocks of the principal block, which are transferred to/received at the sidechain to ensure that such transfers can be unwound correctly)
	storing the received digest in a set of contributing digests in a next block of the participating blockchain;  ([Back, Para. 0077] the asset is transmitted by the parent chain/received by the sidechain by providing the sidechain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders and a cryptographic proof/commitment of the output demonstrating proof-of-work.  [Para. 0015; para. 0037; para. 0088] SPV proof comprises the history of a plurality of commitments [a set of contributing digests] which includes the most recent hash/block digest of the parent chain [a received digest], the current sidechain and another sidechain).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Padmanabhan with the teachings of Back to include transmitting the digest of the new block, receiving the digest of the new block, transmitting the digest of a subsequent new block, receiving the digest of a subsequent new block and storing the received digest in a set of contributing digests in a next block of the participating blockchain.  One of ordinary skill in the art would have been motivated to make this modification because this system of transmitting and receiving allows for an asset to be preserved on the parent chain when transferred to the side chain as well as allows for blockchains that fulfill the seemingly contradictory goals of easy creation and avoiding fragmentation.  (Back, para. 0028-0029)
	Padmanabhan in view of Back does not clearly teach detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests.
However, McConaghy teaches detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests. ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [the received new block], the change is easy to spot because the hash of its block gets stored in the next new block [the subsequent new block]; an auditor would detect a hash mismatch [that the subsequent new block is anomalous relative to the digest of the new block] between the subsequent new block and the prior new block.  [Pg. 16-17, Sec. 4.5.1 – Transaction Model; Pg. 19. Sec. 4.5.3 – Vote Model] the determination is based on the records, and the corresponding plurality of hashes [the set of contributing digests] to determine if there’s a transaction hash mismatch which will determine whether a block is anomalous/invalid.  The audit occurs by a multiple number of server nodes [neighboring computing device] determines whether there is a hash mismatch [determining on the neighboring computing device] by voting on whether a block is valid)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Padmanabhan in view of Back with the teachings of McConaghy to include detecting an anomaly in the monitored data by determining on the neighboring computing device whether the subsequent digest of the subsequent new block is anomalous relative to the digest of the new block in the set of contributing digests.  One of ordinary skill in the art would have been motivated to make this modification because decentralized control and votes means hackers or compromised system admins cannot arbitrarily change data, and there is no single-point-of-failure risk.  (McConaghy, pg. 13, Sec. 4.2, High-Level Description)

	As per claim 19, Padmanabhan in view of Back and in view of McConaghy teaches claim 18.
	Padmanabhan does not clearly teach transmitting a digest of a new block of the participating blockchain to the principal blockchain; receiving at the principal computing system the digest of the new block of the participating blockchain; storing in the principal blockchain the received digest of the new block of the participating blockchain; and detecting an anomaly in monitored data of the participating blockchain by determining on the principle computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain. 
	However, Back teaches transmitting a digest of a new block of the participating blockchain ([Para. 0077] the asset is transmitted by the sidechain/received by the parent chain by providing the parent chain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the most recent block) to the principal blockchain; ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting].  Both chains are treated symmetrically and the terminology is relative. [Para. 0006] One embodiment implements the method in a symmetrical manner, such that the data is transmitted from the sidechain [from the participating blockchain] to the parent chain [to the principal blockchain])
	receiving at the principal computing system ([Back, para. 0037] the first blockchain may be referred to as the parent chain [the principal blockchain], and the second blockchain may be referred to as the sidechain. An asset/coin [the payload data of Padmanabhan – see para. 0077 of Padmanabhan] is transferred from the parent chain to the sidechain [transmitting].  Both chains are treated symmetrically and the terminology is relative. [Para. 0006] One embodiment implements the method in a symmetrical manner, such that the data is transmitted from the sidechain [from the participating blockchain] to the parent chain [to the principal blockchain]) the digest of the new block of the participating blockchain; ([Para. 0077] the asset is transmitted by the sidechain/received by the parent chain by providing the parent chain with an SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the most recent block)
	storing in the principal blockchain the received digest of the new block of the participating blockchain; [(Back, para. 0077] the SPV proof is included in the parent chain when the sidechain is the entity providing the SPV proof.  [Para. 0034] the SPV proof includes blockheaders demonstrating proof-of-work.  [Para. 0015] the blockheader consists of a commitment [hash] of the new block)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Padmanabhan and Back for the same reasons as disclosed above.
	Padmanabhan in view of Back does not clearly teach detecting an anomaly in monitored data of the participating blockchain by determining on the principle computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain. 
However, McConaghy teaches detecting an anomaly in monitored data of the participating blockchain by determining on the principal computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain. ([McConaghy, pg. 11, Sec. 3.4 – Strengths and Weaknesses] if someone manages to change a past transaction [the received new block], the change is easy to spot because the hash of its block gets stored in the next new block; an auditor would detect a hash mismatch between the subsequent new block and the prior new block. Such a method is defined to be detecting an anomaly in the participating blockchain or the principal blockchain as the perspectives of each blockchain is interchangeable is known in the art – see Padmanabhan, para. 0091. [Pg. 10-11, Sec. 3.4]  also disclosed is a centralized database [on the principal computing system] for doing the auditing of whether there is a hash mismatch, deployed by a single authority)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Padmanabhan in view of Back with the teachings of McConaghy to include detecting an anomaly in monitored data of the participating blockchain by determining on the principal computing system whether a subsequent digest of a subsequent new block of the participating blockchain is anomalous relative to the digest of the new block of the participating blockchain.  One of ordinary skill in the art would have been motivated to make this modification because using the principal computing system allows for a field-proven consensus algorithm that tolerates benign faults and is well documented to handle high throughput, low latency, high capacity, efficient network utilization, and any shape of data.  (McConaghy, pg. 10, Sec. 3.4, Strengths and Weaknesses)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Griffin (US Patent No. 11,153,097) discloses an associated block hashes within the block of a blockchain for associated blockchains (neighboring blockchains) that is the equivalent of the contributing digest in the claims of the instant application.  
Baird et al. (US Pub. 2019/0020629) discloses a distributed database that includes a hashgraph which stores transaction shared between multiple chains.  A hashgraph includes the current, and prior hashes of data (a set of contributing digests) for all the different chains associated with the parent. 
Ronnow et al. (US Pub. 2020/0139984) discloses a different field of blocks from the distributed main ledger that contains a “sidechain hash” that is a Merkle hash of all side chains (a set of contributing digests) linked to the main chain of a distributed ledger.    
Van de Ruit et al. (US Patent No. 11,139,979) discloses a “transaction” field within a block of a blockchain, a hash as an identifier for the transaction, and the hash tree of a secondary blockchain included in the identifier.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498